DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.
 Notice of Amendment
	In response to amendments filed October 29, 2021, amended claims 1 and new claims 7-8 are acknowledged.  The following new grounds of rejection are set forth:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0249894 to Kolberg et al.  
In regard to claim 1, Kolberg et al. disclose an endoscope having an endoscope head 1 with a working channel for guiding microtools, and an Albarran lever 2 that is insertable on and detachable from the endoscope head, and having a tool guide surface 24 with which a microtool that is guidable through the working channel may come into contact in order to be deflected in the lateral direction of the endoscope head (See Fig. 1), wherein an Albarran lever arrangement space is delimited by two flank sections of the endoscope head that extend in the distal direction (See Figs. 3-4), wherein an Albarran lever pivot shaft 45, from which a shaft section partially protrudes into the Albarran lever arrangement space with a protrusion length, is supported in a single one of the flank sections (See Fig. 2-4), and wherein the Albarran lever has a shaft insertion hole 221/222 for inserting the shaft section, and has a width in a direction that is parallel to the shaft insertion hole, and that is less than the width of the Albarran lever arrangement space, only by a dimension of a movement gap, in a direction parallel to the shaft section, the movement gap being a gap that prevents the Albarran lever from rubbing against the flank sections while pivoting in the Albarran lever arrangement space (see paragraphs 0049-0087).
In regard to claim 5, Kolberg et al. disclose an endoscope having a cap 3 that is mountable on a distal end section of the endoscope head, wherein in the mounted state 
In regard to claim 6, Kolberg et al. disclose an endoscope, wherein the cap has a lateral tool opening 31 on a side of the tool guide surface and is closed on the distal side (See Fig. 3).
In regard to claim 7, Kolberg et al. disclose an endoscope wherein the proximal base section has a width, in a direction that is parallel to the shaft insertion hole, that is approximately equal to the Albarran lever width in the direction that is parallel to the shaft insertion hole minus the protrusion length of the shaft section with respect to the Albarran lever arrangement space (see Figs. 3-6 and paragraphs 0049-0087).
In regard to claim 8, Kolberg et al. disclose an endoscope wherein the shaft section extends into the Albarran lever arrangement space by a dimension that is smaller than the half of the width of the Albarran lever arrangement space from one flank section to the other flank section  (see Figs. 3-6).  Additionally, the embodiments illustrated in Figs 7-11, show the shaft section extending into the Albarran lever arrangement space by a dimension that is smaller than the half of the width of the Albarran lever arrangement space from one flank section to the other flank section.  
Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0270635 to Tanaka et al.    
In regard to claim 1, Tanaka et al. disclose an endoscope having an endoscope head 30 with a working channel for guiding microtools, and an Albarran lever 46 that is insertable on and detachable from the endoscope head, and having a tool guide surface 24 with which a microtool that is guidable through the working channel may 
In regard to claim 5, Tanaka et al. disclose an endoscope having a cap 32 that is mountable on a distal end section of the endoscope head, wherein in the mounted state a proximal end of the cap is proximal from the Albarran lever arrangement space (See Fig. 2).
In regard to claim 6, Tanaka et al. disclose an endoscope, wherein the cap has a lateral tool opening 32a on a side of the tool guide surface and is closed on the distal side (See Fig. 2).
In regard to claim 7, Tanaka et al. disclose an endoscope wherein the proximal base section has a width, in a direction that is parallel to the shaft insertion hole, that is approximately equal to the Albarran lever width in the direction that is parallel to the .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0270635 to Tanaka et al. in view of U.S. Patent No. U.S. Patent No. 5,674,181 to lida.
In regard to claims 3-4, Tanaka et al. discloses an endoscope, wherein the Albarran lever has a shaft insertion hole 46a for inserting the shaft section, and has a width in a direction that is parallel to the shaft insertion hole, and that is less than the width of the Albarran lever arrangement space, only by a dimension of a movement gap, in a direction parallel to the shaft section, the movement gap being a gap that prevents the Albarran lever from rubbing against the flank sections while pivoting in the Albarran lever arrangement space (see rejections above) but are silent with respect to In re Rose, 105 USPQ 237 (CCPA 1955).  Iida provides further evidence of the gap requirements desired for a pivoting Albarran lever.  Iida teaches of an analogous endoscopic device wherein a forceps holder 19 that is close to a pin 33 is spaced from a body 11 by a clearance gap 35 of about .1-.4 mm  (see Col. 5, lines 23-31).  It would have been obvious to one skilled in the art at the time the invention was filed to ensure the endoscope of Tanaka et al. has a clearance gap of about .1-.4mm to improve in the efficiency of cleaning and disinfecting by allowing liquid detergent to be injected into the gap, as taught by Iida.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-8 have been considered but are moot in view of the new grounds of rejection.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086. The examiner can normally be reached M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J KASZTEJNA/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        
1/1/2022